DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rita D. Vacca on 5/20/2022.
The application has been amended as follows: 

1. (Currently Amended) An additive manufacturing machine defining a vertical direction, the additive manufacturing machine comprising: 
a build platform being movable along a build direction for supporting a powder bed defining a build plane; 
a powder supply assembly for providing additive powder above the build plane; and 
a recoating assembly for spreading a layer of additive powder over the powder bed, the recoating assembly comprising: 
a support beam being movable along a recoater direction substantially parallel to the build plane; 
a recoater blade movably coupled to the support beam; 
a sensing device for measuring a tip clearance between the recoater blade and the build plane, the sensing device being a plurality of sensors spaced apart on at least a portion of a length of the recoater blade, the plurality of sensors being embedded within the recoater blade, positioned on a back end or a front end of the recoater blade, mounted to the recoater blade, or any combination thereof; and 
a blade positioning mechanism operably coupling the recoater blade to the support beam for regulating the position of the recoater blade along the vertical direction based at least in part on the measured tip clearance. 12. (Currently Amended) A method of operating a recoating assembly of an additive manufacturing machine, the method comprising: 
measuring a tip clearance between a recoater blade and a build plane using a sensing device, the sensing device being a plurality of sensors spaced apart on at least a portion of a length of the recoater blade, the plurality of sensors being embedded within the recoater blade, positioned on a back end or a front end of the recoater blade, mounted to the recoater blade, or any combination thereof; and 
adjusting the tip clearance by moving the recoater blade along a build direction relative to a support beam using a blade positioning mechanism.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115